


EXHIBIT 10.2

 

SALARY CONTINUATION AGREEMENT

 

This Salary Continuation Agreement (“Agreement”) between Thomas A. Smith
(“Executive”) and Oglethorpe Power Corporation (the “Company”) is effective as
of the date hereof. The Company and Executive entered into an employment
agreement effective as of January 1, 2007, which terminates in the event of
Executive’s disability (as defined in such employment agreement). The Company
has decided to provide Executive with salary continuation payments under certain
circumstances if he becomes Totally Disabled while employed by the Company,
subject to all of the terms of this Agreement.

 

1.                                      Eligibility.  Executive will be eligible
to receive the payments described in Section 2 if he becomes Totally Disabled
while employed by the Company and begins receiving long term disability benefits
under the Company’s group long term disability plan generally applicable to its
employees and in which he participates (the “LTD Plan”). For purposes of this
Agreement, the term “Totally Disabled” and similar terms shall have the meaning
set forth in the LTD Plan.

 

2.                                      Salary Continuation Payments.  The
Company will pay to Executive $20,855.00 per month for the twelve (12) month
period commencing in the month in which he becomes Totally Disabled and is
entitled to receive payments under the LTD Plan on account of such Total
Disability, provided that the payments under this Agreement will cease as of the
date that Executive is no longer entitled to payments under the LTD Plan for any
reason, including by reason of his death. For the avoidance of doubt, if
Executive receives any payment under this Agreement and subsequently is found
not to be Totally Disabled and no longer receives payment under the LTD Plan, no
payments will be made under this Agreement with respect to any subsequent
determination of Total Disability.

 

3.                                      Miscellaneous

 

(a)                                 Governing Law. This Agreement shall be
construed under, governed by, and enforced in accordance with the laws of the
State of Georgia, without regard to its choice of law provisions. The payments
under this Agreement are intended to constitute bona fide disability payments
exempt from Section 409A of the Internal Revenue Code of 1986, as amended
(“Section 409A”), or otherwise to be exempt from Section 409A, but to the extent
any such payments are subject to Section 409A, the terms of the Agreement shall
be construed to comply with Section 409A.

 

(b)                                 Complete Agreement. This Agreement shall
constitute the entire agreement between the parties with respect to the subjects
addressed in this Agreement. Any subsequent alteration or modification to this
Agreement must be made in writing and signed by both parties.

 

(c)                                  Severability. Should any provision of this
Agreement be ruled void, invalid, unenforceable or contrary to public policy by
any court of competent jurisdiction, then any remaining portion of such
provision and all other provisions of this Agreement shall survive and be
applied and any invalid or unenforceable portion shall be construed or performed
to preserve as much of the original words, terms, purpose and intent as shall be
permitted by law.

 

(d)                                 Waiver of Breach. The waiver by the Company
or Executive of a breach of any provision of this Agreement by the other shall
not operate or be construed as a waiver of any subsequent breach by Executive or
the Company, respectively.

 

--------------------------------------------------------------------------------


 

So agreed, effective as of this 25th day of March, 2013.

 

EXECUTIVE:

 

COMPANY:

 

 

 

/s/ Thomas A. Simth

 

/s/ Benny W. Denham

 

 

 

Date:

April 3, 2013

 

Date:

March 25, 2013

 

 

 

Printed Name: Thomas A. Smith

 

Printed Name: Benny W. Denham

 

 

 

Address:

9385 Stoney Ridge Lane

 

Title: Chairman of the Board of Directors

 

 

 

 

 

John’s Creek, Georgia 30022

 

 

 

 

 

/s/ Marshall Millwood

 

 

 

Date:

March 25, 2013

 

 

 

Printed Name: Marshall Millwood

 

 

 

Title: Chairman of the Compensation Committee

 

--------------------------------------------------------------------------------
